JUDGMENT

DONALD C. POGUE, Chief Judge.
Whereas the United States Department of Commerce has filed its Final Results of Redetermination Pursuant to Court Remand, ECF No. 77, which was issued pursuant to the court’s Aug. 31, 2012, opinion and order, Slip Op. 12-113, ECF No. 76; and Plaintiffs have filed their response thereto, ECF No. 80, in which Plaintiffs supported the Redetermination; and no other party having filed a response; and the court having reviewed all pleadings and papers on file herein; and good cause appearing therefor, it is hereby
ORDERED, ADJUDGED and DECREED that Multilayered Wood Flooring from the People’s Republic of China, 76 Fed.Reg. 64,313 (Dep’t Commerce Oct. 18, 2011) (final affirmative countervailing duty determination), as modified by the Final Results of Redetermination Pursuant to Court Remand, ECF No. 77, is AFFIRMED.